Judge ARNOLD
dissenting.
The Supreme Court of the United States has said that war-rantless searches are per se unreasonable under the Fourth Amendment unless they come within a few “jealously and carefully drawn” exceptions. Coolidge v. New Hampshire, 403 U.S. 443, 455, 29 L.Ed. 2d 564, 576, 91 S.Ct. 2022, 2032, reh. den. 404 U.S. 874, 30 L.Ed. 2d 120, 92 S.Ct. 26 (1971). The exceptions treated in Coolidge include (1) searches incident to a lawful arrest, (2) prob*290able cause and exigent circumstances, and (3) plain view. Other exceptions which have been found by the Supreme Court are (4) hot pursuit, Warden v. Hayden, 387 U.S. 294, 87 S.Ct. 1642, 18 L.Ed. 2d 782 (1967); (5) consent, Schneckloth v. Bustamonte, 412 U.S. 218, 36 L.Ed. 2d 854, 93 S.Ct. 2041 (1973); (6) stop and frisk, Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed. 2d 889 (1968); and (7) inventory searches of automobiles, South Dakota v. Opperman, 428 U.S. 364, 96 S.Ct. 3092, 49 L.Ed. 2d 1000 (1976). In my opinion, the search in this case falls within none of these exceptions.
Of the seven exceptions set out above, only three could possibly apply to the fact situation before us: (1) searches incident to a lawful arrest, (2) probable cause with exigent circumstances, and (7) inventory searches. The search here exceeds the permissible scope of searches incident to a lawful arrest, however, since such searches are limited to the person and the area from within which he might have reached weapons or destructible evidence. Chimel v. California, 395 U.S. 752, 89 S.Ct. 2034, 23 L.Ed. 2d 685 (1969). The search incident to the arrest of the defendant here took place outside the vehicle, so a search of the interior of the vehicle, and particularly the locked glove compartment, would not be within the area of a “Chimel” search.
Nor is this a case of probable cause with exigent circumstances. First, there is no showing of probable cause to search the vehicle. The Supreme Court has distinguished situations where such probable cause is present, Chambers v. Maroney, 399 U.S. 42, 90 S.Ct. 1975, 26 L.Ed. 2d 419, reh. den. 400 U.S. 856, 27 L.Ed. 2d 94, 91 S.Ct. 23 (1970) (proper to search vehicle for guns and stolen money where its occupants were apprehended for robbery), from those such as Preston v. United States, 376 U.S. 364, 84 S.Ct. 881, 11 L.Ed. 2d 777 (1964), where it is absent. In Preston the arrest was for vagrancy, and “it was apparent that the officers had no cause to believe that evidence of crime was concealed in the auto.” Chambers v. Maroney, supra at 47, 90 S.Ct. at 1979, 26 L.Ed. 2d at 426. Here, as in Preston, the grounds for the arrest gave the officers no probable cause to search the car for evidence of crime.
Second, even if probable cause to search had existed, there is no showing of exigent circumstances sufficient to bring this case within the reasoning of Carroll v. United States, 267 U.S. 132, 69 *291L.Ed. 543, 45 S.Ct. 280 (1925), that a warrantless search is permissible “where it is not practicable to secure a warrant because the vehicle can be quickly moved out of the locality.” Id. at 153, 69 L.Ed. at 551, 45 S.Ct. at 285. Here the defendant was arrested for speeding and for an outstanding traffic warrant, and was going to jail. He would have had no access to the car to destroy anything inside it during the time it would have taken the officers to obtain a search warrant. The search cannot be justified under this exception.
The majority has found that this search of defendant’s automobile comes within the exception for inventory searches, but I cannot agree. In my opinion this case is not within the purview of South Dakota v. Opperman, supra, relied on by the majority. In Opperman an illegally parked, unoccupied vehicle was towed to the city impound lot, and an inventory search there revealed a bag of marijuana. The court in that case upheld routine police inventories, recognizing that they served three needs: the protection of the owner’s property while it remains in police custody, the protection of the police against disputes over lost or stolen property, and the protection of the police from potential danger.
The court also noted that “there is no suggestion whatever that this standard procedure . . . was a pretext concealing an investigatory police motive.” Id. at 376, 49 L.Ed. 2d at 1009, 96 S.Ct. at 3100. Other cases relied on by the majority reiterate this requirement that there be no investigatory motive. E.g. People v. Andrews, 6 Cal. App. 3d 428, 434, 85 Cal. Rptr. 908, 912 U.S. cert. den. 400 U.S. 908 (1970). (“[S]uch an inventory must be in ‘good faith’ and ... 1 “cannot be used as a subterfuge . . . , i.e. where the officers are actually engaged in the process of ferreting out evidence to be used in a criminal prosecution they cannot justify such an activity under the guise that they were making ‘an inventory’ ....”’”) In my opinion the search in the present case contains more than a suggestion that the “inventory” was a pretext concealing an investigatory motive. Officer Christmas stopped the defendant and told him he was going to give him a citation for speeding. Officer Barnes arrived at that time, and as he testified: “I knew the Defendant before and I knew the Defendant as a known drug dealer, and I related this information to Officer Christmas. I suspected that he had drugs on his person.”
*292* * * *
Q. And you knew you all were looking for him and keeping out an eye for him and would stop him any chance you got to check him out, didn’t you? Wouldn’t you?
A. Yes, sir.
Q. You would have done that?
A. Yes, sir.
Q. And that’s exactly why he was stopped on this day in question to be searched to see if he had any drugs on him, wasn’t it?
A. I didn’t stop him.
Q. Well, you would have stopped him had you seen him, wouldn’t you?
A. Yes, sir. I would have.
Having learned the defendant’s identity, Officer Christmas requested a radio check, and defendant was then arrested on an outstanding warrant and his car searched. This is a very different fact situation from the true inventory situation of Opperman and other cases relied on by the majority, where an unoccupied car, frequently illegally parked or abandoned, is taken into police custody.
The courts in the “inventory search” cases and the majority here also rely on the fact that inventories are “standard” or “routine” police procedures. Even assuming that such “standardness” makes the searches more acceptable, it is clear from the record that the officers here were not following the “Vehicle Towing & Inventory Procedure” set out by their police department:
B. Citizens should be allowed to make disposition of their vehicles when:
1. The driver or owner is on the scene.
2. In the officer’s judgment the subject is capable of making such disposition.
3. Said disposition does not interfere with the case or create a traffic problem.
*293In the present case defendant was on the scene and there is no indication in the record that he was incapable of making disposition of the vehicle, or that disposition by the defendant would have interfered with the case or created a traffic problem. Officer Christmas, asked why he had decided to have the car towed and inventoried, cited only the “possibility of the car being stripped, possibly stolen, hubcaps stolen, vandalism to the car.” This danger could have been guarded against, and the protective purposes of inventory set out by the Supreme Court served, equally well by allowing defendant the option to make disposition of the car without an inventory search.
Because this case does not fit within any of the exceptions which justify warrantless searches, I would reverse.